Case 7:18-cv-05507-NSR-AEK Document 74 Filed 11/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- -X
DEMOND CAMPBELL,
Plaintiff, 18 Civ. 5507 (NSR) (AEK)
-against- ORDER
CORRECTIONAL OFFICER TRUW, et al.,
Defendants.
jenn ee nneeeeee nee xX

 

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

The Court is in receipt of documents submitted in this matter in camera. Plaintiff sought
production of Defendants’ personnel files. None of the documents reviewed by the Court from
the Defendants’ personnel files have any relevance to the allegations in Plaintiff's complaint.
Accordingly, the Court concludes that none of these documents are required to be produced to
Plaintiff. The Court will retain the records that were provided for in camera review.

The Clerk of the Court is directed to mail a copy of this order to the pro se Plaintiff.
Dated: November 23, 2020

White Plains, New York
SO ORDERED.

heer Pie —

ANDREW E. KRAUSE
United States Magistrate Judge

 

 
